Order entered January 10, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00019-CV

                     IN RE MICHAEL DEWAYNE RICKETT, Relator

                     Original Proceeding from the Probate Court No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. PR-17-00604-2

                                           ORDER
                         Before Justices Brown, Schenck, and Reichek

       Before the Court is relator’s petition for writ of mandamus. We request that the real

parties in interest, attorney ad litem Trey Bunch, and respondent file their responses, if any, to

the petition by January 24, 2019.


                                                      /s/   AMANDA L. REICHEK
                                                            JUSTICE